Mr. Justice O’Connor specially concurring: I agree with the opinion of the court that the judgment cannot stand, and in my opinion, no judgment for the plaintiff could stand because the evidence shows that plaintiff in October, 1928, bought 100 shares of stock for $6,250 from the Illinois Investment Co., which apparently was organized to sell stock of the defendant company, and that concern agreed to buy it back at any time within six months for $50 a share. About 16 months after plaintiff purchased the stock, February 4, 1930, he saw Day, who was president of the defendant Insurance Company, at his place of business and told him that he was indebted to a Chicago bank which held his note, with his 100 shares of stock as collateral, that he wanted to pay his note, and he asked Day if defendant would not make good the offer made by the Illinois Investment Co. when plaintiff purchased the stock, and give plaintiff $50 a share for it; that Day said defendant could not do this at that time, but that defendant would have paid that amount for the stock a year before. After further talk about the matter, it was agreed that Day, as president of defendant Insurance Company, would write a letter to plaintiff which would show that defendant thought the stock was valuable, and which plaintiff could take to Ms bank so as to maintain his credit there. Thereupon the letter of February 4, 1930, was written by Day, as president of the defendant company, addressed to Brown in care of the Commonwealth Trust & Savings Bank, which held plaintiff’s note and Ms shares of stock, as collateral. While the letter states, “we make you a standing offer for a period of one year at $50.00 per share for your stock in the Fire Insurance Company of CMcago,” it further goes on to say that the prospects of the Insurance Company are bright and that the stock is valuable. It is a “puffing” letter and we think it clear that it was understood by both Brown and Day that defendant had no intention of buying the stock and Brown had no intention of selling it for $50 a share to the defendant, but was merely to use the letter for the purpose of maintaimng Ms credit at his bank. TMs further appears from the fact that the letter was delivered to plaintiff’s bank, as was intended by the parties, and on the trial plaintiff testified that after the letter was given to him by Day, plaintiff’s bank held it until it was produced by plaintiff on the trial. McSurely, J.: I agree with the specially concurring opimon.